STATE OF VERMONT
                                 ENVIRONMENTAL COURT


                                                }
       In re: Bouffard Family PRD               }           Docket No. 43-3-09 Vtec
       Preliminary Plat                         }
                                                }

                                        Judgment Order
       This appeal was taken from the preliminary approval issued on February 5, 2009, by the
Village of Essex Junction Planning Commission concerning a 48-unit planned residential
development to be located at 216 Maple Street. This appeal was filed on March 6, 2009 by two
groups, the first known as the Concerned Neighbors of Essex Junction and the second by a group
of ten or more voters or real property owners in the Town of Essex.
       At a status conference the Court conducted on February 22, 2010, Judge Durkin
suggested that, since the proposed project had only thus far received preliminary plat approval by
the Planning Commission, and the parties expressed an interest in attempting to reach agreement
upon project modifications that could allay the Appellants’ concerns, this appeal could be
dismissed in a manner so that a final plat application could be considered and all material issues
could be resolved or addressed in a subsequent appeal.         The parties concurred with this
suggestion.
       Therefore, the above-referenced Docket is hereby DISMISSED, without prejudice to any
party and the claims and responses that could be raised in this proceeding; should an appeal be
taken from the Planning Commission’s determination on the final plat application, a party here
shall not be precluded from asserting in that subsequent appeal a claim or response that they
could have asserted in this appeal.
       This completes the proceedings currently before this Court in this appeal.

       Done at Berlin, Vermont this 5th day of April, 2010.


                                             ______________________________________
                                                Thomas S. Durkin, Environmental Judge